It is urged by appellant that we incorrectly disposed of the question presented by bill of exception number four which brought forward complaint at the court's ruling in permitting State's witness Sparlin to testify as to the distance "powder burns" would occur from a discharged pistol, insisting that under the circumstances we should go to the statement of facts in aid of the bill if it was defective. Appellant now bases his complaint on the claim that the bill shows the experiment upon which the witness predicated his testimony was not made under substantially the same circumstances which existed at the time appellant shot deceased. Further examination of the bill confirms us in our original view that as drawn it does not reflect error. If we go to the statement *Page 238 
of facts, as insisted by appellant that we should, it appears therefrom that appellant has apparently misconceived the effect of Sparlin's evidence. He was not undertaking to testify as to the result of an experiment made with the pistol used by appellant, but was testifying as an expert as to powder burns generally after stating facts which qualified him to speak as an expert on the subject His evidence shows that he never had the gun used by appellant. We copy Sparlin's testimony.
"My name is A. G. Sparlin and I am a deputy sheriff of Collin County. On numbers of occasions I have tested different guns to determine what distance they would have to be from an object to produce powder burn. I have tested a 32-20 pistol with a lead bullet to determine what distance it will produce a powder burn. From my testing of a 32-20 pistol I will say that it will produce a powder stain on an object that it is aimed at when it is as much as four or five feet from it. I do not know the chemical analysis of the powder that was used in this pistol cartridge that Andy Brown was shot with. Q You don't know that you ever tested a bullet or a shell to see how far it would powder burn with the powder that was used in this shell that Andy Brown was shot with did you? A I did not get the gun. Q You don't know that you ever made a test or an experiment with powder of the kind that was in the shell that Andy Brown was shot with? A I have tested with the same. Q I didn't ask you that, I asked you if you know that you have ever tested with powder like Andy Brown was shot with? A I couldn't say that it was the same powder, no. It was the same character of cartridge."
Appellant not only objected to the foregoing evidence upon the ground that it was based upon an experiment not made under substantially the same circumstances existing when appellant shot deceased, but also upon the ground that Sparlin had not qualified as an expert. This last objection seems unfounded as shown by Sparlin's quoted testimony, and it appears, we think, from the record, that such testimony was admitted not as the result of an experiment, but as the evidence of an expert. In his Ann. Tex. P. C. Mr. Branch states as a general rule (Sec. 131, p. 73) that: "A witness who shows himself familiar with firearms may testify as to the distance shot will scatter, or powder burn, or whether the weapon was recently discharged." Among the cases cited supporting the text is Head v. State,40 Tex. Crim. 265, 50 S.W. 352, which sustains the court's ruling in admitting the testimony complained of. *Page 239 
Appellant further contends that whether the arrest of deceased by appellant was legal or not became a question of fact based on conflicting testimony, and that such issue should have been submitted to the jury under proper instructions as was done in Earles v. State, 52 Tex.Crim. Rep.,106 S.W. 138, and that the trial court committed error in instructing the jury that the arrest was illegal. It was recognized in Earles' case as proper where the evidence was undisputed for the court to tell the jury either that the arrest was legal or illegal. Appellant's contention has made it necessary to again review the facts, which we have done, and in our opinion the evidence both for the State and appellant shows the arrest to have been illegal. Under these circumstances an instruction to that effect was proper.
The motion for rehearing is overruled.
Overruled.